Citation Nr: 9919298	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  95-24 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome, right wrist.

2.  Entitlement to service connection for left cubital tunnel 
syndrome.

3.  Entitlement to an increased rating for left middle finger 
amputation with revision, with residuals of fractures, left 
index finger and ring fingers, currently evaluated as 20 
percent disabling.

4.  Entitlement to a temporary total rating based on a period 
of convalescence following right wrist surgery for carpal 
tunnel syndrome under the provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to 
November 1950, and from January 1951 to March 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions dated in November 1994 and 
December 1994 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for right wrist carpal 
tunnel syndrome is not plausible.

3.  The veteran has left cubital tunnel syndrome as a 
residual of complications of an inservice left hand injury. 

4.  The veteran is receiving the maximum schedular rating for 
his service-connected amputation of the left middle finger.  
The medical evidence of record does not show that this 
disability results in marked interference with employment, or 
frequent periods of hospitalization.

5.  The veteran's right wrist carpal tunnel syndrome is not 
service-connected.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
left middle finger amputation with revision, with residuals 
of fractures, left index finger and ring fingers, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.321(b), 4.71a, Diagnostic Code 5154 (1998).

2.  The claim for service connection for right wrist carpal 
tunnel syndrome is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991);  38 C.F.R. § 3.303 (1998).

3.  Left cubital tunnel syndrome was incurred in service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991);  38 C.F.R. § 3.303 
(1998).

4.   The criteria for entitlement to a temporary total rating 
based on a period of convalescence following right wrist 
surgery for carpal tunnel syndrome under the provisions of 38 
C.F.R. § 4.30 have not been met.  38 C.F.R. § 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Briefly, service medical records show that the veteran was 
admitted to a military hospital in September 1950 for 
treatment of fractures of the index, third, and fourth 
fingers of the left hand.  His injuries were incurred in a 
crushing injury to the hand in which a truck backed into the 
carriage of a 155 mm. gun which he was breaking down.  A 
medical officer indicated the veteran was very likely to have 
permanent residuals.  

Post-service, the left middle finger was amputated in October 
1952 and the amputation was revised in February 1969; both 
procedures were performed at VA hospitals.

At an April 1995 Social Security medical examination, the 
veteran was diagnosed as having carpal tunnel syndrome, worse 
on the right than the left.  No opinion was given as to 
whether the carpal tunnel syndrome was related to military 
service.  

During the examination, the veteran complained of his fingers 
tingling, or falling asleep when driving.  He was status post 
carpal tunnel syndrome, twice on the left and once on the 
right.  He had also had surgery on the left elbow for nerve 
release.  Objectively, there were well healed surgical scars 
seen over the right and left wrist and the left elbow region.  
There was atrophy of the hypothenar eminence of the hands 
bilaterally.   It was worse on the right than the left.  
There was mild tenderness to palpation over the palmar wrist 
aspects.  No joint swelling was noted.  No instability was 
found.  He was missing the middle finger of his left hand.  
Without specifics, a traumatic injury to the middle finger in 
the military was noted.  The incision had healed well.  There 
was no tenderness over the area.  Phalen's sign caused some 
tenderness in the wrist, but no numbness.  There were 
parasthesias to light touch over the left fourth and fifth 
digits.  Reflexes were 2+/3 at the elbow.  Muscle strength 
was 4 out of 5 bilaterally of grip and pinch strength.  Fine 
finger motions were poor.  He could reach overhead without 
difficulty.

In describing the veteran's retained function, the examiner 
opined that despite the veteran's impairments he should be 
able to lift up to ten pounds occasionally at or above 
shoulder height.  He should be able to work up to eight hours 
per day each day.  He would need frequent breaks from 
standing or walking.  He could bend occasionally.  He could 
push and pull occasionally.  He could operate hand and foot 
control occasionally.  He should avoid repetitive motion 
activities.  His balance and incoordination were intact.  His 
fine motor dexterity was poor.  He should avoid working at 
heights or around dangerous machinery.

During the veteran's October 1995 RO hearing, the veteran 
testified his left hand was significantly weaker than his 
right hand, and that this limited his employment 
capabilities.  He testified regarding surgeries to both 
wrists and his left elbow, and tingling and falling asleep of 
his hands.  He said he wore braces on both hands frequently.  
He felt his neurological problems were related to his 
inservice hand injury.        

In an April 1997 VA social and industrial survey, the veteran 
stated that he had retired and had been receiving Social 
Security benefits since that time.  He had worked for many 
years as a machinist, as a trucker, and also worked at the 
State Regional Center.  He described a very good work 
history, and was proud of his productivity in the past.

When asked to discuss his limitations caused by his ailments, 
the veteran indicated that that he had problems with limited 
motion.  He found it difficult to grip things as he used to.  
He no longer could go hunting, an activity which he used to 
greatly enjoy.  He did some fishing.  He spent his time 
making crafts of aluminum and copper logos for various 
groups.  He also was very active in the veterans' 
organizations, and took great pride in these activities.

The veteran underwent a VA orthopedic examination in April 
1997.  The examiner asserted that the relationship between 
the left hand crush injury and the three surgical procedures 
subsequently on the left middle finger to the veteran's 
subsequent neurologic deficits would need to be determined by 
neurological examination.  He stated that from the standpoint 
of internal medicine or surgery, there was no definite cause 
and effect relationship that could be established between the 
crush injury and the subsequent effects on the peripheral 
nerves.  The examiner opined that the decreased grip strength 
of the left hand was likely due to the effects of the service 
connected injury of 1950.  He felt that he could not 
determine the cause of the other changes, and recommended the 
neurology report be reviewed for this purpose.

An April 1997 EMG revealed evidence of bilateral median 
neuropathy, and there was evidence of peripheral 
polyneuropathy as evidenced by unobtainable sensory nerve 
conduction studies in these limbs, as well as bilateral ulnar 
increased distal latency.

During an April 1997 VA neurological examination, the veteran 
gave history of having caught his left hand between a 105 mm 
Howitzer and a truck during service.  He sustained a severe 
crushing injury to his left hand but eventually it resulted 
in amputation of the left middle finger at the 
metacarpophalangeal joint.  Since the injury to the hand, he 
had  progressive weakness in the hand and was really quite 
unable to use the hand effectively for any repetitive job and 
had found that prolonged lifting was absolutely impossible 
for him.  He was quite limited physically with the use of his 
left hand.  

The examiner referred to the results of the EMG testing that 
had been performed a day earlier.  The EMG showed evidence of 
bilateral ulnar nerve conduction deficit suggestive of an 
ulnar nerve palsy.  The veteran also had the right wrist 
operated on for carpal tunnel syndrome.  According to the 
examiner, in essence, the veteran had undergone two carpal 
tunnel surgeries on the left wrist, and one on the right, and 
the decompression of the left ulnar nerve at the elbow.  At 
the time of examination, he was still complaining of 
recurring numbness in his hands and increasing weakness in 
his left hand.  He could use the left hand for activities 
such as everyday living but was not capable of heavy lifting 
or prolonged gripping of the hand.  When driving a car, his 
hand would go numb, so that he would have to free it and work 
it back and forth.  His major complaint was that of the 
numbness and tingling in his hands, which had not improved 
since the operations.

The examiner thought that the EMG findings were more 
consistent with somebody who had already been operated on, 
and that there was residual change in them that was not going 
to improve.  The median nerve problems were obvious in that 
he had bilateral thenar atrophy.  In the examiner's view, 
these were not going to improve with further surgery, and 
further surgery on the hands was not indicated despite the 
noted EMG changes.

Objective examination revealed that the upper extremities 
were strong.  The reflexes were unobtainable at the biceps or 
triceps.  There was a positive Tinel's sign over the left 
median nerve at the wrist.  There was obvious bilateral 
thenar atrophy.  The examiner could detect no ulnar nerve 
pathology other than complaints of distal numbness over the 
left second, third, and ring fingers to pinprick.  There was 
no motor loss in the interossei, first dorsal interossei, or 
the abductor digiti quinti on the left.  There was no 
detectable involvement of the right ulnar nerve on 
examination clinically.  He had weakness of the grip to only 
20 pounds on the left compared to 110 on the right.  The 
muscles of the forearm and of the upper arm were well 
maintained.  There was no neck pathology.  There was no 
complaint of neck problems or pain in the shoulders.

The examiner opined that the veteran's problems were 
permanent and were not going to be resolved with further 
surgical intervention.  He felt that the initial crushing 
injury to the left hand in 1950 may possibly have had some 
effect on the peripheral nerve on the left because of 
scarring that had accrued over the years, to include changes 
in strength in the hand.  He further opined that it was hard 
to be sure of the cause of the relationship of the right 
carpal tunnel syndrome, and that this was unclear to him.  
The examiner concluded that the veteran should be compensated 
for the left carpal tunnel syndrome and the surgery on the 
left hand and the elbow.  However, he felt that exact 
relationship between the right carpal tunnel syndrome and its 
cause was indeterminate this point.

In a follow-up opinion dated in October 1997, the VA 
neurological examiner stated that he saw and examined the 
veteran in February 1997.  The examiner stated that he took a 
great deal of effort in trying to ferret out all of the 
information in the chart, and that his opinion was based on 
careful review of the data at that time.  He wrote that he 
did not know of any relationship between the left cubital 
tunnel syndrome and the crush injury of the hand.  He stated 
that his opinion would also hold for the origin of the right 
carpal tunnel syndrome.  He asserted that any opinion that he 
would express as to the origin of the right carpal tunnel 
syndrome would be purely conjectural.

In review, he thought the crush injury in the left hand could 
have accounted for the left carpal tunnel syndrome.  He 
opined that the left cubital tunnel syndrome may be related 
to some activity where the veteran was leaning on the left 
elbow, damaging the ulnar nerve at the elbow;  or possibly a 
peripheral neuropathy, suggested by an EMG, could account for 
it.  He said that such a relationship was purely conjectural 
at this point.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the pertinent issues must 
fail and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995);  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

Service Connection Right Wrist Carpal Tunnel Syndrome

The Board acknowledges the veteran's contention (to include 
in his Form 9 dated in July 1995) that his right carpal 
tunnel syndrome should be service-connected, and the implicit 
contention therein that the condition is related to a disease 
or injury which was incurred or aggravated during service.   
An competent written medical opinion, such as one from a 
physician, to this effect would be required to well ground 
the claim.  Epps; Caluza.  The veteran, as a lay person, is 
not competent to provide medical opinions, so that his 
assertions as to medical causation cannot constitute evidence 
of a well-grounded claim.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The May 1997 VA neurological examiner felt that the cause of 
the right carpal tunnel syndrome was indertiminate.  There is 
no medical evidence of record association the veteran's right 
wrist carpal tunnel syndrome to his period of active service, 
whether as secondary to his left hand injury during service 
or as related to any other injury or disease during service.  
In sum, there is no evidence of record associating right 
carpal tunnel syndrome as secondary to a service connected 
disability, or with any disease or injury incurred during 
service.  Accordingly, the claim for service connection for 
right carpal tunnel syndrome must be denied as not well 
grounded.  Caluza; Epps.

Service Connection Left Cubital Syndrome

In April 1997, after a thorough examination and review of the 
veteran's medical history, the VA neurological examiner cited 
residual scarring related to the veteran's service-connected 
left hand injury as a possible cause of neurological 
complications.  Toward the end of the opinion, the examiner 
stated that the veteran should be compensated for surgery to 
the left elbow.  The Board accepts this statement as a 
medical opinion which in essence finds that the veteran's 
left cubital syndrome is related to injuries sustained to the 
left hand during his period of active service.  The same 
examiner opined that compensation was warranted for left 
carpal tunnel syndrome (for which service connection was 
subsequently granted by the RO).  By contrast, in the same 
paragraph the same examiner found that the cause of the 
veteran's right carpal tunnel syndrome was "indertiminate," 
thus very clearly demonstrating that the examiner was mindful 
that compensation would be warranted only if a disease or 
injury could be shown to be related to a disease or injury 
incurred in service, i.e., if service-connection was 
warranted. 

In October 1997, the same examiner essentially expressed the 
point of view that the cause of the veteran's left cubital 
syndrome was not ascertainable - caused perhaps by leaning on 
the elbow or possibly a peripheral neuropathy.  While the 
examiner apparently now felt he could not assert that the 
veteran's left cubital syndrome was related to the veteran's 
period of active service, he made no effort to rule the 
possibility out.

While the neurological examiner's October 1997 opinion is 
presented as a clarification of his earlier April 1997 
opinion, it reads to the Board much more like a cursory 
follow-up, tainted by a faded recollection of his prior 
findings and, to be blunt, what appears to be frustration 
with the RO's lack of satisfaction with the earlier 
examination and opinion.  The examiner emphasized his April 
report and opinion were based on his extensive review of the 
medical information in the claims file at that time.  The 
Board thus affords greater weight to the neurological 
examiner's April 1997 opinion, which favored the veteran's 
claim, than to the later opinion which by no means ruled out 
a relationship between service and the veteran's left cubital 
syndrome, but did describe such a possible relationship as 
conjectural.  The Board is mindful that the only alternative 
cause the examiner pointed to in the later report (leaning on 
the left elbow) appeared to be just as, if not more, 
conjectural.

Since, in essence, there is one VA examiner's opinion which 
favors the claim for service connection for left cubital 
syndrome, and one of lesser weight (albeit by the same 
examiner) that is essentially neutral, the Board finds that 
the preponderance of the evidence is in favor of the claim 
for service connection for left cubital syndrome.  
Accordingly, service connection for left cubital syndrome is 
granted.   

§ 4.30

38 C.F.R. § 4.30 (1998) provides that a temporary total 
rating for convalescence will be assigned from the date of 
hospital admission and continuing for a period of one month 
following such hospital discharge when it is established that 
the hospitalization was for surgery for a service-connected 
disability and the surgery necessitates at least one month of 
convalescence.

The veteran had right wrist carpal tunnel surgery in January 
1994. 

As discussed above, the evidence of record does not warrant 
service connection for the veteran's carpal tunnel syndrome 
of the right wrist.  Since the disability for which the 
veteran was treated, carpal tunnel syndrome of the right 
wrist, was not service connected, a temporary total rating 
for convalescence after surgery for this disability may not 
be assigned.  38 C.F.R. § 4.30. 

Increased Rating Amputation Left Middle Finger

Initially, the Board notes that the veteran's claim for an 
increased rating for his amputated left middle finger 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), in that it is plausible. Further, the 
Board is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  In accordance 
with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath v. Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed the veteran's 
service medical records and all other evidence of record 
pertaining to the history of his service-connected disability 
and has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to the disability 
at issue.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1998).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and 38 C.F.R. §§ 4.40, 4.45 
and 4.59 require consideration of functional disability due 
to arthritis, weakened movement, excess fatigability, 
incoordination, or pain on movement.  These requirements 
enable the VA to make a more precise evaluation of the level 
of disability and of any changes in the condition.   See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991);  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

38 C.F.R. § 4.71a, Diagnostic Code 5154, pertains to 
disability rating for amputation of the middle finger.  With 
metacarpal resection (more than one-half the bone lost), a 
rating of 20 percent is warranted.  Without metacarpal 
resection, at proximal interphalangeal joint or proximal 
thereto, a rating of 10 percent is warranted.

In the present case, the veteran is rated at 20 percent for 
amputation of the middle finger, the maximum schedular rating 
under Diagnostic Code 5154.  As this diagnostic code directly 
describes the veteran's disability, there is no other 
diagnostic code under which rating this disability would be 
more appropriate.

There are no compensably disabling residuals of the veteran's 
service-connected fractures of the left index and ring 
fingers (incurred in conjunction with the inservice injury 
which resulted in amputation of the left middle finger) 
indicated by the medical evidence of record.

Since the veteran is at the maximum schedular rating, and he 
seeks an increased rating, the Board must consider whether 
this case should be referred to the Director, Compensation 
and Pension Service, for extraschedular consideration for 
rating of the veteran's amputation, revised, left middle 
finger;  fractures, left index and ring fingers.  38 C.F.R. 
§ 3.321(b).  The record shows that before the onset of other 
disabilities, he was gainfully employed notwithstanding his 
amputated middle finger, and was proud of his productivity.  
The Board notes that there is no evidence in the claims file 
of frequent periods of hospitalization or marked interference 
with employment due to this disability.  In light of the 
foregoing, the Board finds that this issue does not warrant 
extraschedular consideration.  38 C.F.R. § 3.321(b). 

In light of the foregoing, the Board finds that the claim for 
an increased rating for amputation, revised, left middle 
finger, with fractures, left index and ring fingers, must be 
denied.


ORDER

Service connection for left cubital tunnel syndrome is 
granted.

Service connection for right carpal tunnel syndrome is 
denied.

A rating in excess of 20 percent for left middle finger 
amputation with revision, with residuals of fractures, left 
index finger and ring fingers, is denied.

A temporary total rating based on a period of convalescence 
following right wrist surgery for carpal tunnel syndrome 
under the provisions of 38 C.F.R. § 4.30 is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

